EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT ("Agreement"), effective as of October 1st, 2012, is
made and entered into by and between Medytox Solutions, Inc., a Nevada
corporation with its principal place of business at 400 South Australian Avenue,
Suite 800, West Palm Beach, Florida, 33401, together with its affiliates,
successors and assigns (the "Company"), and Francisco Roca, III, with an address
at 6401 South Flagier Drive, West Palm Beach, Florida, 33405 ("Employee").

WHEREAS, the Company desires to employ Employee on the terms and conditions of
this Agreement, and Employee desires to be employed by the Company on the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement and for other good and valuable consideration, the parties
agree as follows:



1,

Position and Duties. Employee shall serve as the Company's Vice President of

Marketing and Sates. Employee will report to the Company's Chief Executive
Officer and Board of Directors. Employee shall have such duties and authority
consistent with this position and as may be reasonably modified at the Company's
discretion and assigned to him from time to time by the Company. The Company may
reassign Employee to another position, with a commensurate change in duties and
reporting responsibility, at any time, Employee agrees to use his best efforts
to perform his duties for the Company diligently and to the best of his ability.
Employee shall not undertake, either as an owner, director, shareholder,
employee, or otherwise, the performance of services for compensation (actual or
expected) for any other entity without the express written consent of the
Company's Chief Executive Officer. During his employment with the Company,
Employee agrees to: (1) devote his full business time and attention to
performing his duties under this Agreement; (ii) serve the Company at all times
faithfully, diligently and to the best of his ability; (iii) use his best
efforts to promote the success of the Company's business; (iv) cooperate fully
in the advancement of the best interests of the Company; and (v) comply with all
policies, procedures, and practices established by the Company from time to time
and perform services in accordance with all applicable laws.



2.

Employment Term. The Company agrees to employ Employee and Employee

agrees to be employed by the Company subject to the terms and conditions of this
Agreement, for a period of three (3) years beginning on October ist, 2012,
unless earlier terminated as provided by Section 4 of this Agreement (the
"Employment Term"). This Agreement will be automatically renewed at the
expiration of the Employment Term for successive one-year Terms, pursuant to the
terms and conditions set forth herein; provided that, either party may terminate
this Agreement upon the expiration of its then-current Employment Term by
delivering written notice of his/its intention to the nonterminating party not
less than ninety (90) days prior to the expiration of the then-current
Employment Term. Durhig the notice period, Employee's Base Salary and Benefits
under Section 3 will remain unchanged; provided, however, that Employee must
fulfill all duties and responsibilities set forth herein and use his best
efforts to train and support any replacement hired by the Company. Failure of
Employee to comply with this requirement may result in Termination for Cause (as
defined below).

{25618804;3}






3.

Compensation and Benefits.



(a)

Base Salary. The Company shall pay Employee an annual gross salary of

$240,000.00, subject to applicable withholdings and deductions, which shall be
payable in accordance with the Company's customary semi-monthly payroll
practices ("Base Salary"), Employee's Base Salary will be reviewed annually
during the Employment Term and may be modified at the Company's discretion.



(b)

Shares.

(I) Employee will receive a total of four million five hundred thousand
(4,500,000) shares of common stock, par value $.0001 per share (the "Common
Stock"), of the Company upon signing of this Agreement;

(ii) Employee will receive options to purchase a total of three million
(3,000,000) shares of Common Stock as follows and as provided in the Stand-Alone
Option Agreement with the Company in substantially the form attached as Exhibit
A:

(A) options to purchase one million (1,000,000) shares ofCommon Stook
exercisable at $2.50 per share on or before December 31, 2017;

(B) options to purchase one million (1,000,000) shares ofCommon Stock
exercisable at $5.00 per share on or before December 31, 2017; and

(C) options to purchase one million (1,000,000) shares ofCommon Stock
exercisable at $10.00 per share on or before December 31, 2022,

(iii) Employee will receive a total of one thousand (1,000) shares of Series B
Non-Convertible Preferred Stock, par value $.0001 per share (the "Preferred
Stock" and, collectively with the Common Stock, the "Company Stock"), of the
Company upon signing of this Agreement.

All shares issued to and received by Employee will be fully paid, non-assessable
and free from any liens or encumbrances by the Company.



(c)

Vacation, Sick Leave, and Personal Days. Employee will be entitled to

three (3) weeks of vacation, six (6) days of sick leave, and six (6) personal
days per year. Vacation time, personal days, and sick leave shall not be
accumulated after the end of any year. Employee's use of vacation time shall be
subject to the Company's prior approval. Sick leave shall accumulate at the rate
of one-half day per month.



(d)

Expenses. During his employment with the Company, upon the

submission of reasonable supporting documentation by Employee and in accordance
with the Company's reimbursement policy, the Company shall reimburse Employee
for all reasonable and customary business expenses incurred by Employee in the
course of and pursuant to the business of the Company up to $2,500.00 monthly.

{25618804;3}

2

(e)




Motor Vehicle Allowance, During the Employment Term, the Companyshall provide
Employee with a "car purchase" allowance or other form of agreement to provide
employee with a car to a maximum value of $1,000 per month.

(f) Benefits, During his employment with the Company, Employee shall beeligible
to participate in all employee benefit plans, policies, programs, and other
benefits of the Company generally maintained for Company employees. The Company
does not guarantee the adoption or continuance of any particular plan or program
during the term of Employee's employment and reserves the right to amend or
terminate any such plan at any time for any reason, Employee's participation in
any benefit plan or program shall be subject to the provisions, rules,
regulations and laws applicable thereto.



4.

Termination. Notwithstanding any other provision of this Agreement, prior to

expiration of the Employment Term, this Agreement may be terminated under the
following circumstances:

(a) Termination by the Company for Cause, Employee's employmenthereunder may be
terminated at any time by the Company for "Cause" upon written notice to the
Employee. For purposes of this Section 4(a), "Cause" shall mean: (1)
embezzlement, theft or other misappropriation of any Company property including,
but not limited to, any misuse of Company funds or submission of any false,
improper, or unnecessary expense reports, (ii) any conviction of, withhold of
adjudication as to, or plea of no contest (nolo contendre) entered by Employee
as to any violation of law, other than a minor traffic offense which results in
a conviction for or plea of guilty to a felony involving moral turpitude, fraud
or misrepresentation, (iii) material breach of his fiduciary obligations to the
Company, (iv) any material failure to perform his job duties or material neglect
of his job duties, which failure or neglect is not cured within ten (10) days
following written notice to the Employee, (v) any breach of this Agreement,
which breach is not cured within ten (10) days following written notice to the
Employee of such breach, or (v1) any violation by Employee of the laws, rules,
or regulations or orders of any governmental agency applicable to the Company.
If Employee's employment is terminated by the Company for Cause, in addition to
any other remedies the Company may have at law or in equity, the Employment Term
shall expire immediately and the Company's obligations under Section 3 hereof
shall immediately cease, except that the Company shall pay to Employee any
earned but unpaid Base Salary.

(b) Termination by the Company without Cause. Employee's employmenthereunder may
be terminated at any time by the Company for any reason (other than Cause as
defined above), by providing Employee with thirty (30) days written notice,
During the notice period, Employee's Base Salary and Benefits under Section 3
will remain unchanged; provided, however, that Employee must fulfill all duties
and responsibilities set forth herein and use his best efforts to train and
support any replacement hired by the Company. Failure of Employee to comply with
this requirement may result in Termination for Cause (as defined above).



(e)

Termination by the Employee. The Employee may terminate his

employment with the Company for any reason by providing thirty (30) days written
notice to the Company's Chief Executive Officer. During the notice period,
Employee's Base Salary and Benefits under Section 3 will remain unchanged;
provided, however, that Employee must fulfill

(25648804;3)

3




all duties and responsibilities set forth herein and use his best efforts to
train and support any replacement hired by the Company. Failure of Employee to
comply with this requirement may result in Termination for Cause (as defined
above).

(d) Termination due to Death or Disability. In the event of a termination dueto
Employee's death or Disability, the Company shall pay to Employee any earned but
unpaid Base Salary within thirty (30) days following Employee's death or
Disability. "Disability" shall mean a mental or physical impairment which
results in the Employee being unable to perform the essential functions of his
position for any consecutive or non-consecutive ninety (90) day period over any
I-year period during the Employment Period. Any dispute regarding the existence,
the extent, or the continuance of a Disability shall be resolved by the
determination of a duly-licensed and practicing physician selected by the mutual
agreement of Employee and the Company. In the event the parties cannot agree on
a physician, the Company may select a physician to evaluate Employee. The cost
of any such medical examination shall be borne equally by the parties.

(e) Termination Obligations, In the event of Employee's termination for
anyreason, Employee shall cooperate fully with the Company in all matters
relating to completing pending work on behalf of Company and the orderly
transfer of work to other employees of the Company. Employee shall also
cooperate in the defense of any action brought by any third party against the
Company that relates in any way to Employee's acts or omissions while employed
by the Company. Employee's obligations under this Section 4(e) shall survive
termination of this Agreement and Employee's employment with the Company.

(f) Offices/Directorships. In the event of Employee's termination for anyreason,
Employee shall be deemed to have resigned fiom all offices and directorships
then held with Company.

5,

Confidentiality; Non-Disclosure.

(a) Confidential Information, "Confidential Information" means any information
about the Company, or any of its customers, clients, suppliers, or vendors in
any form, however and whenever acquired, that is not generally known to business
competitors or the general public, and shall include without limitation: (i)
confidential, secret, and/or proprietary knowledge, data, or information; (ii)
any "trade secret," as that term is defined by the Florida Uniform Trade Secrets
Act ("FUTSA"), § 688.000, et seq., or as defined by any other state or federal
law governing trade secrets, including the Uniform Trade Secrets Act; (iii)
inventions, ideas, products, processes, formulas, patterns, compilations,
devices, methods, techniques, processes, data, research, programs, know-how,
improvements, discoveries, computer programs, source codes, and database
structure; (iv) business methods, operations, plans, projects, finances, prices
and costs, sales and shipping information/techniques, market studies,
competitive analyses, accounts receivable or payable, billing methods, pricing
policies, and other non-public financial information; (v) information concerning
internal affairs, memoranda, policies, legal affairs, and security methods; and
(vi) customer, client, vendor, and supplier names and addresses, lists,
financial information, data, purchasing and supply histories.

(25648804;3)

4








(b)

Employee Obligations. During the course of Employee's employment with

the Company, Employee may be given and receive access to Confidential
Information. At all times during and subsequent to Employee's employment,
Employee will not, directly or indirectly, disclose, discuss, publish,
disseminate, or otherwise use or suffer to be used in any manner, any
Confidential Information, except as otherwise allowed by this Agreement,
Employee will use Confidential Information only for the contemplated purposes
for the sole benefit of the Company and will disclose Confidential Information
only as required in the course and scope of Employee's job duties. Immediately
upon the termination of Employee's employment for any reason or at any time when
requested by the Company, Employee will return all Confidential Information to
the Company. Employee further acknowledges and agrees that a breach of any of
the provisions of this Section 5 will leave the Company without an adequate
remedy at law and therefore agrees that the remedy provided for herein is
equitable and just, namely: (I) the Company shall be entitled to an immediate
injunction to prohibit the further breach of any of these provisions, (2) the
Company shall be entitled to prosecute to the extent allowed by law, and (3) the
Company shall be entitled to recover fees associated with the cost of
prosecution and damages.



6.

Ownership of Company Prope0_ps  Assignment of Intellectual Property. All

Confidential Information is, and shall remain, the Company's property and
Employee will not remove any Confidential Information from Company premises.
Additionally, any intellectual property, including patent, copyright and
trademark rights, that is created by Employee, within the scope of employment
during the period of his employment with the Company, is hereby irrevocably
assigned to the Company,

(a) Work Made for Hire. All original works of authorship which are
made,developed or prepared by Employee (solely or jointly with others) within
the scope of and during the period of his employment with the Company,
including, but not limited to, any designs, forms, formulas, materials,
products, deliverables, work product, developmental or experimental work,
computer software programs (including, without limitation, images, text, source
code, html code, and scripts), databases, other original works, and any
upgrades, modifications or enhancements to the foregoing, are the property of
the Company, and all right, title and interest therein shall vest in the Company
and shall be deemed a "work made for hire", as that term is defined in the
United States Copyright Act. Unless otherwise agreed to in writing by the
Company, nothing in this or any other agreement shall be construed to grant to
Employee any ownership right, title or interest in or license to any of the
foregoing works, To the extent that title to any such works may not, by
operation of law, vest in the Company, or such works may not be considered to be
"work made for hire", all right, title and interest therein are hereby
irrevocably assigned by Employee to the Company without limitation, Employee
hereby agrees to give to the Company and any person designated by the Company,
any reasonable assistance, and shall execute, or cause to be executed, any such
instrument required to perfect and enforce the rights defined herein.

(b) Assignment of Inventions. During the course of Employee's employmentwith the
Company, Employee may make, develop or conceive of inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registerable under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice

{25648804;3}

5




(collectively referred to as "Inventions"). The term "Inventions" further
includes any useful process, composition of matter, software, machine, process,
discovery, document or improvement which relates to the business activities in
which the Company is or may become engaged. Employee agrees that he will
promptly make full written disclosure to the Company and hereby assigns to the
Company, or its designee, in perpetuity, all of his right, title, and interest
in and to any and all Inventions, including background information necessary to
practice such Inventions,

(c) Patent and Copyright Registrations. The Company and its nominees shallhave
the right to apply for statutory protections of such Inventions in any and all
countries and jurisdictions. Furthermore, Employee agrees to assist the Company,
or its designee, at the Company's expense, in every proper way to secure the
Company's rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries
and jurisdictions, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights. Employee
further acknowledges that his obligation to execute or cause to be executed,
when it is in his power to do so, any such instruments or papers shall continue
after the termination of this Agreement or his employment hereunder. If the
Company is unable because of Employee's mental or physical incapacity to secure
Employee's signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by Employee. The foregoing rights shall also apply to any divisions,
continuations, renewals, reissues and extensions of the foregoing, as
applicable, now existing or hereafter filed, issued or acquired.

7.

Restrictive Covenants. Employee agrees to the following Restrictive Covenants:

(a) Non-Compete. During employment and for a period of twelve (12) monthsafter
the termination of Employee's employment with the Company for any reason
whatsoever ("Restricted Period"), Employee will not, directly or indirectly (on
Employee's own behalf or on behalf of any other person or entity) engage in any
business or own an interest in any business, including but not limited to, a
sole proprietorship, partnership, corporation, joint stock company, joint
venture, limited liability company, trust or other form of business entity, or
unincorporated organization, whether as an individual proprietor, partner,
shareholder, joint venturer, member, trustee, officer, director, consultant,
broker, employee, or in any manner whatsoever (except for an ownership interest
not exceeding five percent (5%) of a publicly-traded entity), that (i) conducts
business within the State of Florida or within a one hundred (100) mile radius
of any geographic area in which the Company then conducts business and (ii) is
competitive with any business in which the Company has been engaged at any lime
during Employee's employment.

(b) Non-Solicit of Employees. During the Restricted Period, Employee willnot,
directly or indirectly (on Employee's own behalf or on behalf of any other
person or entity),

{25648804;3)

6




contact, recruit, solicit or otherwise seek to induce any employee or contractor
of the Company to terminate his/her/its employment or engagement with the
Company. This covenant applies to any employee or contractor who, at the time of
such attempted recruitment/hire by Employee is currently employed or engaged
with the Company or was previously employed or engaged with the Company within
the eighteen (18) month period immediately preceding the termination of
Employee's employment.

(c) Non-Solicit of Customers/Business Relationships. During the
RestrictedPeriod, other than for the benefit of the Company, solicit, contact,
or do business with Of offered to Employee, with or without solicitation) any
customer of the Company regarding any business engaged in by the Company; and/or
divert or attempt to divert from the Company or otherwise interfere with any
business relationship between the Company and any existing or prospective client
or other source of business, investor, customer, client, vendor or other person
or entity with which the Company maintains or has maintained a business
relationship. For purposes of this Agreement, "customer" shall include any
specific prospective or existing person or entity with whom the Company has
engaged in business at any time during Employee's employment or within the three
(3) year period preceding Employee's employment.

(d) Reasonableness of Restrictive Covenants. Employee has carefully readand
considered the promises made in this Agreement. Employee agrees that the
promises made in this Agreement are reasonable and necessary for protection of
the Company's legitimate business interests, including but not limited to, its
trade secrets; Confidential Information; existing and specific prospective
customer relationships; productive and competent workforce; and undisrupted
workplace. Employee further agrees that prior to signing this Agreement, he has
been provided a reasonable time to review the Agreement and an opportunity to
consult separate counsel concerning the terms of this Agreement.

(e) Savings Clause; Full Effect. If it is determined by a court of
competentjurisdiction that any restriction in this Section 7 is excessive in
duration or scope or is unreasonable or unenforceable, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by law. Additionally, the
Company shall be entitled to the full benefit of the promises stated in this
Agreement. Accordingly, if Employee violates any or all of the covenants, this
Agreement shall remain in full force and effect beyond the expiration of the
term of the promise, such that the Company receives the full benefit of its
bargain. Employee's obligations under this Agreement shall survive the
termination of Employee's employment with the Company,

(f) Independent Obligations. The restrictive covenants contained in
thisAgreement are independent of any other obligations owed by the Company to
Employee. The existence of any claim or cause of action by Employee against the
Company, whether based on this Agreement or otherwise created, shall not create
a defense to the enforcement by the Company of any restrictive covenants
contained herein.

(g) Injunction, Employee acknowledges that a breach by him of the
restrictivecovenants contained in this Agreement will cause irreparable damage
to the Company. Accordingly, in the event of a breach or threatened breach of
the restrictive covenants contained in this Agreement, the Company shall be
entitled to preliminary and permanent injunctive relief

{25648X04;3}

7




against Employee and all persons or entities acting in concert with Employee, to
restrain the violation.

8. Employee's Representation. The Employee represents and warrants to theCompany
that: (a) there are no restrictions, agreements or understandings, oral or
written, to which Employee is a party or by which Employee is bound that prevent
or make unlawful his entering into, or performing his obligations under, this
Agreement, and that entering into this Agreement will not violate any agreement
to which he is a party or any other legal restriction; (b) he will not use or
disclose any confidential information of any prior employer or other person or
entity during his employment with the Company; (c) he has, at his own expense,
undertaken an independent analysis of the merits and risks of the Company Stock,
including tax and legal consequences of his ownership of the Company Stock; (d)
he has been given an opportunity to review the books and records of the Company,
all of which have been made available to him, including all of the Company's
filings with the Securities and Exchange Commission; (e) he has had sufficient
tune review the books and records of the Company; (f) he has fully satisfied
himself as to any questions he may have concerning the Company, its assets, its
liabilities and the Company Stock; (g) he acknowledges that (A) the Company
Stock issuable pursuant to this Agreement will constitute restricted stock and
that accordingly it cannot be sold, transferred, pledged, hypothecated, assigned
or otherwise disposed of unless registered under the Securities Act of 1933, as
amended, and any related state securities laws or such sale, transfer, pledge,
hypothecation, assignment or disposal is otherwise exempt from such registration
requirements, (B) he may have to hold the Company Stock for an indefinite period
of time, and (C) he may have to bear the complete economic loss of his
investment in the Company Stock; (11) none of the information supplied by
Employee to the Company or any representative of the Company or placement agency
in connection with Employee's employment by the Company misstated a material
fact or omitted information necessary to make the information supplied not
materially misleading; (i) his entering into, or performing his obligations
under, this Agreement will not make the Company subject to any order, legal
process, decree, or prohibition to which it would not otherwise be subject and
will not limit or adversely affect the Company or its business and (j) he, or
persons he has retained, has knowledge, skill and experience in fmancial
business and investment matters relating to an investment of this type and are
capable of evaluating the merits and risks of such investment and protecting
such Employee in connection with an investment in the Company Stock.

9. Governing Law. This Agreement shall be governed by and construed inaccordance
with the laws of the State of Florida without reference to principles of
conflict of laws. Employee agrees to submit to the jurisdiction of the State of
Florida; Employee agrees that any dispute concerning the interpretation or
application of this Agreement shall be heard BY A JUDGE AND NOT A JURY; and
agrees that any suit shall be brought exclusively in any state or federal court
of competent jurisdiction in Palm Beach County, Florida. Employee waives any and
all objections to jurisdiction or venue.



10,

Miscellaneous. The prevailing party in any dispute concerning enforcement of the

terms of this Agreement shall be entitled to recover reasonable attorneys' fees
and costs, The waiver• by the Company of any breach or• default by Employee of
any of the terms of this Agreement shall not be deemed to be, nor shall the same
constitute, a waiver of any subsequent breach or default on Employee's part.
This Agreement may be signed in two counterparts, each



{25618804;3}

8




shall be deemed an original and both of which shall together constitute one
agreement. This Agreement contains the complete, full, and entire understanding
of the parties and supersedes any prior agreements between the Company and
Employee as to the subject matter, This Agreement may not be altered, modified,
waived, or amended except by written instrument signed by the parties. The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver of such party's rights or
deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. If any provision contained in
this Agreement shall be found invalid by any court of competent jurisdiction,
such findings shall not affect the validity of the other provisions contained in
this Agreement and the invalid provisions shall be deemed to have been severed
from this Agreement. The provisions of this Section and Sections 4(e), 5, 6, 7,
and 8 shall survive the termination or expiration of this Agreement and the
Employment Term. Employee may not assign any rights under this Agreement, but
the Company may assign its rights under this Agreement. This Agreement shall
inure to the benefit of the Company's successors, assigns, and related entities,
regardless of whether such entity is in existence at the time of this Agreement
or formed thereafter, and Employee hereby consents to the assignment to and
enforcement of this Agreement by any successor, assignee, co-employer, parent,
affiliate, joint venture or related entity of the Company. Any notice required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given when delivered by hand or when deposited in the United
States mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows;

The Company:

400 South Australian Avenue Suite 800

West Palm Beach, Florida 33401 Attn: William Forhan

Employee:

Francisco Roca, III

6401 South Flagler Drive

West Palm Beach, Florida 33405

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.



11.

Acknowledgment, Employee acknowledges that he has read and understands this

Agreement and Employee agrees to be bound by the terms and conditions described
in this Agreement.

[Signature Page Follows]

(25648804;3)

9




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.




EMPLOYEE

MEDYTOX SOLUTIONS, INC.

/s/ Francisco Roca

/s/ William Forhan

Francisco Roca, III

Medytox Solutions, Inc.

(25648804;3)

10






